SCHOTT, Judge.
On our own motion we questioned our jurisdiction to entertain this appeal from the Second Parish Court for the Parish of Jefferson. Notice of judgment was mailed to counsel on October 23, 1974, and the petition for appeal was not filed until January 20, 1975, far beyond the delay provided by LSA-C.C.P. Art. 5002.
Appellant attacks the constitutionality of R.S. 13:2562.10 which makes C.C.P. Art. 5002 applicable to this case on the ground that Art. VII, § 51(a) of the Constitution of 1921 authorizing the legislature to create Parish Courts for the Parish of Jefferson, did not specifically authorize the legislature to establish procedure and regulate appeals.
The final sentence of the cited section of the Constitution provides:
“The Legislature shall also provide for the necessary personnel for the operation of such Courts and make such other pro*205visions as may be considered necessary to establish and operate such Courts.” (our emphasis)
This language was ample authority for the legislature to adopt R.S. 13:2562.10, and accordingly the appeal is dismissed.
Appeal dismissed.